                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DECLARATION OF DAN BOOTH IN
                                      )      SUPPORT OF DEFENDANT
      Plaintiff,                      )      ANALYTICAL GRAMMAR, INC.’S
v.                                    )      MOTION TO EXCLUDE
                                      )      UNDISCLOSED EVIDENCE AND
ANALYTICAL GRAMMAR, INC.,             )      ARGUMENT ON DAMAGES AND
                                      )      PROFITS UNDER FED. R. CIV. P. 37(c)
      Defendant.                      )
____________________________________)



                 Exhibit 3: Email from Dan Booth to counsel for Plaintiff Matthew Bradley dated
                 January 20, 2020




PPAB 5724182v1                        1
         Case 5:19-cv-00249-FL Document 33-5 Filed 07/17/20 Page 1 of 2
  From: Dan dan@danboothlaw.com
Subject:Bradley v. Analytical Grammar - Discovery Issues
   Date:January 20, 2020 at 6:05 PM
     To:Richard Liebowitz RL@liebowitzlawfirm.com, Seth Hudson SHudson@WorldPatents.com, Albert P. Allan
        alallan@allaniplitigation.com
    Cc: Thomas, Christopher M. christhomas@parkerpoe.com, Lawson, Catherine R. L. catherinelawson@parkerpoe.com


       Counsel,

       The transcript of Mr. Bradley’s December 12 deposition reveals a few issues we need to address regarding Plaintiff’s production of
       documents.

       First, Mr. Bradley testified that he had contacted five websites that had posted the photograph. Documents regarding only two of the
       websites, imgur and Reddit, were produced (MB_073, MB_075, MB_076). He did not identify the other three websites during the
       deposition, and he has not produced any documents about them. But he testified that he has a Word document with information about
       the other three websites, and that he had provided it to his counsel. It has not been produced to Analytical, more than a month after
       the deposition. We need to see it. Please produce it, and any other documents responsive to Request No. 27, no later than Thursday,
       January 23, 2020.

       Second, he testified that he had set up a Custom Ink account after responding to Analytical's interrogatories. No documents have
       been produced related to the account, but based on his testimony and his response to Interrogatory No. 4, any documents related to
       the account are responsive to at least Analytical’s Document Request No. 20. Please supplement the production with all documents
       related to the Custom Ink account by no later than Thursday, January 23, 2020.

       Third, during the deposition, Mr. Allan requested a clawback of MB_087. The document was not identified in your privilege log. It was
       part of your supplemental production, after counsel conferred, which you produced as part of resolving a dispute over your compliance
       with our discovery requests. Please confirm, on or before Thursday, January 23, 2020, that you will not seek to claw back that
       document or any others.

       Fourth, Mr. Bradley testified that metadata on the Photograph was provided to counsel that identifies him as the photographer. He also
       conceded that the metadata was not within the document produced as “Dec. 17 Post.PDF” (MB_012-66). Analytical's requests for
       production specifically sought any responsive metadata, and it appears responsive to at least Analytical’s Document Request No. 29
       & 30. But it is appears that the metadata is not relevant to his claims, since he also testified that no CMI other than his name was
       conveyed with the Photograph when he posted it on Facebook was his name (he contended that his Facebook username counts as
       CMI). We must require production of the metadata, unless we have your word that it is not relevant to Mr. Bradley's claims. So, by no
       later than Thursday, January 23, 2020, either produce the metadata, or confirm that Mr. Bradley will not contend that it is material to
       any claim or defense.

       If you are unable to comply with these requests, please provide all times on January 23, 24, or 27 when you would be available for a
       call with the Court prior to a discovery motion. Glad to discuss before then if you have any questions. Thank you.

       Regards,

       Dan Booth
       Dan Booth Law LLC
       60 Thoreau Street #121
       Concord, MA 01742
       646-573-6596
       dan@danboothlaw.com




                  Case 5:19-cv-00249-FL Document 33-5 Filed 07/17/20 Page 2 of 2
